HOUCK, J.
FRAUD.
(275 D) To constitute positive or “actual fraud,” there must be such fraud as affects the conscience; that is, there must be an intentional deception.
(275 D) Constructive or legal fraud may be found from the relation of the parties to a transaction or from circumstances and surroundings under which it takes place, and may exist without any fraudulent intent or effect on conscience.
(275 P) Actual fraud, when alleged as a ground of action, will not be presumed, but must be proved, and the burden of establishing its existence is on the one making the claim, and. the proof must be of such facts, circumstances, and surroundings as will make it manifest.
(275 P) In civil cases, actual fraud may be shown by a preponderance of evidence. CORPORATIONS.
(160 I) That lease was authorized and directed to be made at a meeting of the board of directors of lessor’s organization attended by five directors, two of whom were members of lessee’s board of directors, held not to invalidate! the lease, in absence of proof of fraud or bad faith.
(160 I) Where two corporations have directors and officers in common, if directors wrongfully and willfully use their powers to the prejudice of one of the corporations, their action, if not acquiesced in, and if contested at the proper time, can be avoided as in any other case of actual fraud, but there is no presumption that directors have dealt unfairly or with any intent to defraud either corporation.
REAL ESTATE.
(510 L5d) In absence of proof of actual fraud, alleged inadequacy of consideration for lease, asserted as ground for setting aside in equity, will not be considered by the court.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.